internal_revenue_service number release date index number ------------------------------------------ ---------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-125289-14 date date ty ------- legend taxpayers ------------------------- ------------------------------ ------------------ ------------------------- company a country y -------------------------------------------- --------- date date year ---------------------- ----------------- ------- dear ---------------------------- this is in response to a letter dated date requesting an extension of time under sec_301_9100-3 to elect the provisions of sec_911 of the internal_revenue_code code for year the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-125289-14 taxpa yers husband and wife are married and filed their income_tax return jointly wife is a physical therapist who was hired by company a to provide health care in country y from date to date taxpayers failed to file form_2555 foreign_earned_income or form 2555-ez foreign_earned_income_exclusion to claim the sec_911 foreign_earned_income_exclusion and did not make a sec_911 election within the time prescribed by sec_1_911-7 sec_911 of the code allows qualified citizens and residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals sec_1_911-7 sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with the income_tax return or with an amended_return with respect to the timing of the election sec_1 a i provides that a valid sec_911 election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed in sec_6511 amending a timely filed income_tax return c with an original return filed within one year after the due_date of the return determined without regard to any extension of time to file or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i plr-125289-14 sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraph b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case sec_1_911-7 fixes the time to make the election under sec_911 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayers satisfy the standards set forth under sec_301_9100-3 based solely on the information and representations set forth above we conclude that taxpayers satisfy sec_301_9100-3 accordingly taxpayers are granted an extension of time until days from the date of this ruling letter to elect the foreign_earned_income_exclusion for year and subsequent tax years taxpayers should attach a copy of this letter_ruling to their federal_income_tax return for the relevant year plr-125289-14 this ruling is directed only to taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely jeffery g mitchell branch chief branch international
